Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2664 to 2699.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2699. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed 09/07/2021. This application is a Continuation of application 16/886899 now US patent US 11,114,983 B2, allowed on 09/07/2021, The Examiner acknowledges the following:
3.	The drawings filed on 09/07/2021 are accepted by the Examiner. 
4.	A preliminary amendment was filed on 09/08/2021. Claims 2 – 9,  11 – 16 and 18 – 20 were amended to correct its dependence, since it was previously all of them depending to claim “zero”.
5.	Currently claims 1 – 2 are pending and they are being considered for examination.

Information Disclosure Statement
6.	The IDS documents filed on 09/07/2021 and 10/20/2021 are acknowledged by the Examiner.
Priority
7.	Priority documents referring to a Japanese application document KR-2019-0108772 with filing date 09/03/2019. Certified copies were filed to the office on 09/22/2021.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding Claims 1 and 10:
	Claim 1 is rejected under 35 U.S.C. 112(b), second paragraph because it recites elements such as “… in response to a light incident from an outside…”. What does Applicant mean by “light from an outside”? According to the specification the light is incident from outside of the image sensor (See [0008]). Therefore, the claim language is confusing and misleading, since it does not clearly point out what the inventor(s) envision as their invention. Therefore, claim 1 is rejected under 35 U.S.C. 112(b) for not clearly points out what the inventor(s) sees as his/her invention.
	Claim 10 presents the same problem and it is rejected under 35 U. S.C. 112(b) for the same reasons as claim 1.
	Appropriate correction is suggested.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
  ___________________________________________________
5.	Instant Application and parent application 16/886899 (US 11,114,983 B2 – allowed on September 07, 2021) present a Double Patent problem. As for that matter:


Claims 1 – 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 20 of parent Application No. 16/886899 (US 11,114,983 B2) allowed on September 07, 2021, which is now allowed in view of Olsen (US 2005/0218299 A1), Korthout (US 10,567,682 B2) and Ishimoto (US 2009/0322921 A1).


Note: Please, see Table I for the comparison between the claims of the parent patent US 11,114,983 B2 (1st column) and the present application as the current claims (2nd column). That is not a complete list of all the current claims, but it indicates the most relevant limitations of claims that were already patented in the great-great-great grandparent US 11,114,983 B2.

Regarding Claims 1, 2 and 9:
As seen in Table I, parent case claim 16 has more limitations than the current application claims 1, 2 and 9 and claim 16 of US 11,114,983 B2 teaches current claims 1, 2 and 9. Table I shows common limitations as bolded and underlined portions represent the limitations that are common to both. The current claims 1, 2 and 9 limitations were already patented in claim 16 of the parent patent US 11,114,983 B2. 
Therefore, claims 1, 2 and 9 are rejected under non-statutory obviousness-type double patenting in view of the references cited, and they are anticipated and fully encompassed by claim 16 of parent issued patent US 11,114,983 B2.

Regarding Claim 3:
In regards to claim 3: it depends directly to claim 2 and indirectly to claim 1 and it requires all the limitations of claims 1 and 2 and which has similar limitations, which were already patented as claim 17 in the parent patent US 11,114,983 B2. Therefore, claim 3 is rejected for the same reasons as claims 1 and 2 above.

Regarding Claim 4:
As seen in Table I, parent case claim 20 has the same limitations the current application claim 4. Such limitations were already disclosed in claim 20 of parent US 11,114,983 B2. Table I shows as bolded and underlined portions representing the limitations that are common to both.  Therefore, claim 4 is rejected under non-statutory obviousness-type double patenting in view of the references cited, and it is anticipated and fully encompassed by claim 20 of parent issued patent US 11,114,983 B2.

Regarding Claim 5:
As seen in Table I, parent case claim 18 has the same limitations the current application claim 5. Such limitations were already disclosed in claim 18 of parent US 11,114,983 B2. Therefore, claim 5 is rejected under non-statutory obviousness-type double patenting in view of the references cited, and it is anticipated and fully encompassed by claim 18 of parent issued patent US 11,114,983 B2.

Regarding Claims 6, 7 and 8:
Claims 6, 7 and 8 depend directly to claims 2 or 3, which were already patented in the parent patent US 11,114,983 B2. Therefore, they are rejected based on its dependence to a rejected claim.


Regarding Claim 10:
As seen in Table I, parent case claim 16 has more limitations than the current application claim 10. Table I shows common limitations as bolded and underlined portions represent the limitations that are common to both. The current claim 10 has most of the limitations already patented in claim 16 of the parent patent US 11,114,983 B2. As for wafer, in general, image sensors as the one claimed in the current application includes one wafer for the image senor with pixels, color filter, microlenses and a second wafer for the circuitry and wirings. As for the first mode, it could be just turn on one of the reset switches. Note: in order for the reset bias generator to generate a reset bias it implies that a switch has to be operated for that to happen. Therefore, the last limitation for the reset switch is embedded into the reset bias generator of the parent patent.
Therefore, claim 10 is rejected under non-statutory obvious ness-type in view of claim 16 of parent patent US 11,114,983 B2 and in view of the references cited and it is anticipated and fully encompassed by claim 16 of parent issued patent US 11,114,983 B2.

Regarding Claims 11 – 16:
Claims 11 – 16  depend directly to claim 10, which was already patented in the parent patent US 11,114,983 B2. Therefore, they are rejected based on its dependence to a rejected claim.

Regarding Claim 17:
As seen in Table I, parent case claim 16 has more limitations than the current application claim 17 and claim 16 of US 11,114,983 B2 teaches current claim 10. Table I shows common limitations as bolded and underlined portions represent the limitations that are common to both. The current claim 17 was already patented in claim 16 of the parent patent US 11,114,983 B2. Note: the image sensor corresponds to the  semiconductor circuit of parent claim 16. The first switch is the first reset switch and the second switch is the second reset switch of the parent patent claim 16.
Therefore, claim 17 is rejected under non-statutory obviousness-type double patenting in view of the references cited, and they are anticipated and fully encompassed by claim 16 of parent issued patent US 11,114,983 B2.

Regarding Claim 18:
As seen in Table I, parent case claim 17 has the same limitations the current application claim 18. Such limitations were already disclosed in claim 17 of parent US 11,114,983 B2. Therefore, claim 18 is rejected under non-statutory obviousness-type double patenting in view of the references cited, and it is anticipated and fully encompassed by claim 17 of parent issued patent US 11,114,983 B2.

Regarding Claims 19 and 20:
Claims 19 and 20 depend directly to claims 18 and 17, which were already patented in the parent patent US 11,114,983 B2. Therefore, they are rejected based on its dependence to a rejected claim.


Note: The Examiner also included on Table I another way to reject current claims 17, 18 and 19 using as basis claims 1, 2, 3 and 10 of parent patent US 11,114,983 B2. See it listed on the last portion of Table I for more details.

Table I: Comparison between the parent application 16/886899 (US 11,114,983 B2) and child application 17/467519
Parent 16/886899 – claims allowed on 09/07/2021 – US 11,114,983 B2
Child - 17/467519
16. An image sensor device comprising a plurality of pixels, wherein each of the plurality of pixels comprises: 

a photo detector configured to generate a photo current corresponding to a light incident from outside the image sensor device; 

a converter circuit configured to convert the generated photo current into an input voltage;
 
an amplifier configured to receive the input voltage through an input node, to amplify an amount of change of the input voltage, and to output an output voltage through an output node; 

a comparator circuit configured to compare the output voltage with at least two predetermined threshold values and to output a comparison result; and 

an output logic circuit configured to output a corresponding event signal based on the comparison result, wherein the amplifier comprises: 

a first capacitor connected between the input node and a floating node; 

a second capacitor connected between the floating node and the output node; 

an amplifying element connected between a power supply voltage and the output node, and configured to operate in response to a voltage level of the floating node; 

a current bias source connected between the output node and a ground voltage; 

a first reset switch connected between the floating node and an intermediate node, and configured to operate in response to a reset bias; 

a second reset switch connected between the intermediate node and the output node, and configured to operate in response to the reset bias; and 

a reset bias generator circuit configured to output the reset bias in response to a reset signal, 

wherein the reset bias is one of a reset voltage of the intermediate node, the power supply voltage, and the ground voltage.


1. An image sensor pixel comprising: 



a photodetector configured to generate a photo current in response to a light incident from an outside; 


a converter configured to convert the photo current into an input voltage; 


an amplifier configured to receive the input voltage through an input node, amplify an amount of change of the input voltage, and output the amplified amount as an output voltage through an output node; 

a comparator circuit configured to compare the output voltage with at least two predetermined threshold values to output a comparison result; 

a reset bias generator configured to output a reset bias based on a reset voltage and a first voltage in response a reset signal; and 

a reset switch configured to reset the output node of the amplifier to the reset voltage in response to the reset bias.


2. The image sensor pixel of claim 1, wherein the comparator comprises: 

a first capacitor connected between the input node and a floating node; 

a second capacitor connected between the intermediate node and the output node; 
an amplifying p-type metal oxide semiconductor (PMOS) transistor connected between a power supply voltage node and the output node, the amplifying PMOS transistor configured to operate in response a voltage of the floating node; and 

a first current bias connected between the output node and a ground node.


9. The image sensor pixel of claim 1 further comprises: an output logic circuit configured to generate the reset signal in response to the comparison result.


17. The image sensor device of claim 16, wherein the first reset switch includes a first PMOS transistor connected between the floating node and the intermediate node and configured to operate in response to the reset bias, and wherein the second reset switch includes 

a second PMOS transistor connected between the floating node and the output node and configured to operate in response to the reset bias.


20. The image sensor device of claim 17, wherein the power supply voltage is applied to a body node of each of the first PMOS transistor and the second PMOS transistor.
3. The image sensor pixel of claim 2, wherein the reset switch comprises: a first PMOS transistor connected between the floating node and an intermediate node, the first PMOS transistor configured to operate in response to the reset bias; and 


a second PMOS transistor connected between the intermediate node and the output node, the second PMOS transistor configured to operate in response to the reset bias.

4. The image sensor pixel of claim 3, wherein a power supply voltage is provided into body nodes of the first and second PMOS transistors.




16. An image sensor device comprising a plurality of pixels, wherein each of the plurality of pixels comprises: 









a photo detector configured to generate a photo current corresponding to a light incident from outside the image sensor device; 






a converter circuit configured to convert the generated photo current into an input voltage;
 


an amplifier configured to receive the input voltage through an input node, to amplify an amount of change of the input voltage, and to output an output voltage through an output node; 

a comparator circuit configured to compare the output voltage with at least two predetermined threshold values and to output a comparison result; and an output logic circuit configured to output a corresponding event signal based on the comparison result, wherein the amplifier comprises: 

a first capacitor connected between the input node and a floating node; 

a second capacitor connected between the floating node and the output node; 

an amplifying element connected between a power supply voltage and the output node, and configured to operate in response to a voltage level of the floating node; 

a current bias source connected between the output node and a ground voltage; 

a first reset switch connected between the floating node and an intermediate node, and configured to operate in response to a reset bias; 

a second reset switch connected between the intermediate node and the output node, and configured to operate in response to the reset bias; and 

a reset bias generator circuit configured to output the reset bias in response to a reset signal, 

wherein the reset bias is one of a reset voltage of the intermediate node, the power supply voltage, and the ground voltage.
10. An image sensor device comprising: 

a first semiconductor wafer including a first pixel circuit; and 
a second semiconductor wafer stacked on the first semiconductor wafer, the second semiconductor wafer including a first image pixel connected to the first pixel circuit through a connection structure, 

wherein the first image pixel comprises: 

a first photodiode configured to generate a first photo current in response to a first light incident from an outside; and 

a first mode switch connected between the first photodiode and the connection structure, the first mode switch configured to operate in response to a mode signal, wherein the first pixel circuit comprises: 

a converter configured to receive the first photo current through the connection structure and convert the first photo current into an input voltage; 

an amplifier configured to receive the input voltage through an input node, amplify an amount of change of the input voltage, and output the amplified amount as an output voltage through an output node; 

a comparator circuit configured to compare the output voltage with at least two predetermined threshold values to output a comparison result; 

















Note: in order for the reset bias generator to generate a reset bias it implies that a switch has to be operated for that to happen. Therefore, the last limitation for the reset switch is embedded into the reset bias generator of the parent patent.







a reset bias generator configured to output a reset bias based on a reset voltage and a first voltage in response a reset signal; and 

a reset switch configured to reset the output node of the amplifier to the reset voltage in response to the reset bias.






16. An image sensor device comprising a plurality of pixels, wherein each of the plurality of pixels comprises: 
a photo detector configured to generate a photo current corresponding to a light incident from outside the image sensor device; 
a converter circuit configured to convert the generated photo current into an input voltage;
 
an amplifier configured to receive the input voltage through an input node, to amplify an amount of change of the input voltage, and to output an output voltage through an output node; 

a comparator circuit configured to compare the output voltage with at least two predetermined threshold values and to output a comparison result; and an output logic circuit configured to output a corresponding event signal based on the comparison result, wherein the amplifier comprises: 

a first capacitor connected between the input node and a floating node; 

a second capacitor connected between the floating node and the output node; 

an amplifying element connected between a power supply voltage and the output node, and configured to operate in response to a voltage level of the floating node; 

a current bias source connected between the output node and a ground voltage; 

a first reset switch connected between the floating node and an intermediate node, and configured to operate in response to a reset bias; 


a second reset switch connected between the intermediate node and the output node, and configured to operate in response to the reset bias; and 

a reset bias generator circuit configured to output the reset bias in response to a reset signal, 

wherein the reset bias is one of a reset voltage of the intermediate node, the power supply voltage, and the ground voltage.
17. A semiconductor circuit comprising: 







Note: the image sensor corresponds to the  semiconductor circuit. The first switch is the first reset switch and the second switch is the second reset switch of the parent patent.


























a first switch connected between a first node and a second node, the first switch configured to operate in response to a reset bias; 


a second switch connected between the second node and a third node, the second switch configured to operate in response to the reset bias; and 

a reset bias generator configured to output one of a voltage of the second node and a first voltage as the reset bias in response to a reset signal.


17. The image sensor device of claim 16, wherein the first reset switch includes a first PMOS transistor connected between the floating node and the intermediate node and configured to operate in response to the reset bias, and wherein the second reset switch includes a second PMOS transistor connected between the floating node and the output node and configured to operate in response to the reset bias.
18. The semiconductor circuit of claim 17, wherein the first switch comprises a first p-type metal oxide semiconductor (PMOS) transistor connected between the first and second nodes, the first PMOS transistor configured to operate in response to the reset bias, the second switch comprises a second PMOS transistor connected between the second and third nodes, the second PMOS transistor configured to operate in response to the reset bias, and a power supply voltage is provided into body nodes of the first and second PMOS transistors.


1. An amplifier, comprising: 

a first capacitor connected between an input node and a floating node; a second capacitor connected between the floating node and an output node; an amplifying element connected between a power supply voltage and the output node, and configured to operate in response to a voltage level of the floating node; a current bias source connected between the output node and a ground voltage; 




a first reset switch connected between the floating node and an intermediate node, and configured to operate in response to a reset bias; 


a second reset switch connected between the intermediate node and the output node, and configured to operate in response to the reset bias; and 

a reset bias generator circuit configured to output the reset bias in response to a reset signal, 

wherein the reset bias is one of a reset voltage of the intermediate node, the power supply voltage, and the ground voltage.
17. A semiconductor circuit comprising: 







Note: the amplifier corresponds to the  semiconductor circuit. The first switch is the first reset switch and the second switch is the second reset switch of the parent patent. The first node is the input nod; the second node is the intermediate node and the third node is the output node.

a first switch connected between a first node and a second node, the first switch configured to operate in response to a reset bias; 


a second switch connected between the second node and a third node, the second switch configured to operate in response to the reset bias; and 

a reset bias generator configured to output one of a voltage of the second node and a first voltage as the reset bias in response to a reset signal.


2. The amplifier of claim 1, wherein the first reset switch includes a first PMOS transistor connected between the floating node and the intermediate node and configured to operate in response to the reset bias, and



 wherein the second reset switch includes a second PMOS transistor connected between the floating node and the output node and configured to operate in response to the reset bias.


3. The amplifier of claim 2, wherein the power supply voltage is applied to a body node of each of the first and second PMOS transistors.
18. The semiconductor circuit of claim 17, wherein the first switch comprises a first p-type metal oxide semiconductor (PMOS) transistor connected between the first and second nodes, the first PMOS transistor configured to operate in response to the reset bias, 

the second switch comprises a second PMOS transistor connected between the second and third nodes, the second PMOS transistor configured to operate in response to the reset bias, and 

a power supply voltage is provided into body nodes of the first and second PMOS transistors.


10. The amplifier of claim 9, wherein when the reset signal is activated, the reset bias is the power supply voltage, and when the reset signal is deactivated, the reset bias is the reset voltage, and wherein the first and second NMOS transistors are turned on in response to the reset bias being the power supply voltage.
19. The semiconductor circuit of claim 18, wherein when the reset bias has the voltage of the second node, the first and second switches are turned-off, and when the reset bias has the first voltage, the first and second switches are turned-on.






In conclusion, claims 1 – 20 of the current application are rejected under non-statutory obviousness-type double patent as related to claims 1 – 20  of the parent issued patent US 11,114,983 B2 allowed on September 07, 2021, which is now allowed in view of Olsen (US 2005/0218299 A1), Korthout (US 10,567,682 B2) and Ishimoto (US 2009/0322921 A1).


Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
1. E. Petilli, US 2015/0201141 A1 – it teaches a first Correlated Double Sampled (CDS) pixel comprising: an image sensing device which generates charge based on image content; an inverting amplifier in operable communication with an output of the image sensing device, the inverting amplifier comprising an inverting input and an amplifier output; a first capacitor configured as a feedback to the inverting input of the inverting amplifier, the first capacitor configured as a switching capacitor and configured to integrate an image signal received by the image sensing device; a first switch in operable communication with the inverting amplifier, the first switch configured to control sample timing of a correlated offset signal; and a second switch in operable communication with the image sensing device, the second switch configured to control sample timing of the image signal, wherein the image sensing device comprises a photodiode, wherein the inverting amplifier comprises a common source NMOS transistor and, wherein the inverting amplifier comprises a common source PMOS transistor. Fig 2 shows an amplifier circuit with a photodiode, first and second switches, an invert amplifier, a comparator, a bias voltage supply which outputs  a Vbias  signal and a reset switch.
2. G. Zhang et al., US 2014/0034808 A1 – it teaches a switch circuit comprising: a first transistor to receive a first signal; a first dummy transistor and a second dummy transistor each to receive a second signal, wherein the first transistor is connected between the first dummy transistor and the second dummy transistor, the first signal and the second signal for controlling an exchange between a switch input node and a switch output node, wherein the second signal is complementary to the first signal, and wherein the first transistor, the first dummy transistor and the second dummy transistors are each connected via respective body connections to a first low supply voltage; a first load transistor connected between the first dummy transistor and the switch input node; and a second load transistor connected between the second dummy transistor and the switch output node.
3. Y. Yamashita et al., US 2013/0248688 A1 – it teaches an image pickup apparatus comprising, on a semiconductor substrate, an imaging area having a plurality of pixel columns and a plurality of column circuits each of which is provided for each pixel column or a plurality of pixel columns, wherein each of the column circuits has a first circuit block and a second circuit block, and the first and second circuit blocks receive a bias voltage via a common wire; the first circuit block includes an amplifier circuit; the second circuit block is configured to be capable of switching between a first mode and a second mode with smaller power consumption than the first mode; and a shift period from the second mode to the first mode by the second circuit block is a period excluding a period during which an amplifier circuit in the first circuit block is performing an amplifying operation.
4. H. Taruki et al. US 2011/0234871 A1 – it teaches a solid-state imaging device comprising: a pixel array in which a plurality of unit pixels are arranged in row and column directions, each of the unit pixel including a photodiode configured to perform photoelectric conversion, a read transistor configured to read a signal charge converted and accumulated in the photodiode to a floating diffusion, a reset transistor configured to set a voltage of the floating diffusion to a power source voltage, and an amplifying transistor in which the voltage of the floating diffusion is applied to a gate terminal and a power source voltage is applied to a power source terminal when a row of the unit pixel is selected; a plurality of vertical signal lines that are respectively arranged to columns of the pixel array and respectively connected to an output terminal of the amplifying transistor of each unit pixel in the column direction; a bias voltage generation circuit configured to generate a bias voltage applied to each of the plurality of vertical signal lines via a first switch; a plurality of current sources respectively connected between each of the plurality of vertical signal lines and a circuit ground via a second switch; and a pixel driving circuit configured to cause the amplifying transistor to form a source follower circuit, wherein the pixel driving circuit causes the bias voltage generation circuit to generate a bias voltage which is raised or lowered according to brightness of a subject.
5. T. Moue et al., US 2021/0185250 A1 -it teaches a solid-state image capturing element comprising: a pixel that outputs a pixel signal; a noise-cancelling-signal generating circuit connected to a pixel power source that supplies electric power to the pixel, the noise-cancelling-signal generating circuit configured to: generate a first noise cancelling signal for cancelling a power-source noise of the pixel power source; and execute, on the first noise cancelling signal, a gain change and a polarity inversion based on a gain controlling signal to output a second noise cancelling signal; a Digital-to-Analog (DA) converter configured to: generate a reference signal as a ramp signal to output the generated reference signal; and convert a current of the second noise cancelling signal into a voltage to superpose the converted voltage on the reference signal; a comparator where the reference signal and the pixel signal are input to a main body part of the comparator via an input capacity connected to one of terminals of a differential pair, the comparator outputting an inversion signal having a timing according to the pixel signal and a gain setting; a counter that converts an inversion timing of the comparator into a digital value; and a gain controlling unit that outputs, when changing a gradient of the reference signal and the input capacity to execute a gain control on the comparator, the gain controlling signal based on a change amount in the input capacity.

Contact
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/           Primary Examiner , Art Unit 2697